Citation Nr: 1620059	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-15 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for depression.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for temporomandibular joint (TMJ) syndrome.

4.  Entitlement to a compensable evaluation for residuals of a right thumb and index finger fracture prior to December 5, 2014, and a rating in excess of 10 percent thereafter.

5.  Entitlement to additional monthly compensation for a dependent child based on that child's school attendance over age 18 (from June 2012 to May 2013).

6.  Entitlement to an evaluation in excess of 30 percent for Meniere's disease.

(The issue of entitlement to an additional clothing allowance for the year 2015 to obtain non-stain analgesic ointment is addressed in a separate decision).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to January 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, December 2012, June 2013, May 2015, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran filed a Motion for Reconsideration of the April 2015 Board decision, insofar as it denied his claims seeking entitlement to service connection for residuals of an allergic reaction to penicillin and entitlement to an evaluation in excess of 10 percent for tinnitus.  In August 2015, the Veteran requested that his Motion for Reconsideration be "rescinded."  As such, the Veteran's June 2015 Motion for Reconsideration is deemed withdrawn and will not be discussed herein.

The following issues have been raised by the record but have not yet been adjudicated by the RO: (1) entitlement to an evaluation in excess of 10 percent for service-connected tinnitus and (2) whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of an allergic reaction to penicillin.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

A.  Manlincon Remand

The Veteran's claim of entitlement to an evaluation in excess of 30 percent for Meniere's disease was denied in a September 2015 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in October 2015.  The RO has not yet provided the Veteran with a statement of the case (SOC) addressing this issue.  

The Court of Appeals for Veterans Claims (Court) has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

B.  Additional Development Required

In April 2015, the Board remanded the Veteran's claims seeking increased disability ratings for his depression, bilateral hearing loss, temporomandibular joint (TMJ) syndrome, and residuals of right thumb fracture.  This remand action was based primarily on the Veteran's assertion that his service-connected disabilities had increased in severity since he was last evaluated.  In its remand directives, the Board instructed the RO to schedule the Veteran for contemporaneous VA examinations to properly evaluate the current severity his service-connected disabilities.  

The Board also remanded the claim of entitlement to additional compensation based on a request for approval of school attendance for a dependent child.  In its remand directives, the Board noted that the RO had not previously addressed the Veteran's reports of his daughter's plan to continue her education after completing high school.  Specifically, the Board observed that the Veteran's claim for additional compensation based on his daughter's attendance at PIMA Medical Institute from June 2012 to May 2013 remained unadjudicated and must be remanded.  The Board noted that, while the Veteran reported that his daughter began her course work in June 2012, there was no evidence of the commencement or completion dates of her courses between June 2012 and May 2013.  Accordingly, the Board requested that the RO afford the Veteran an opportunity to present records showing any such commencement and completion dates on remand.

Review of the electronic claims file reveals that the Veteran was provided a VA hand and fingers examination in April 2015 and a VA audiological examination in September 2015.  Unfortunately, the remaining development requested by the Board's April 2015 remand has not been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, the RO has not yet readjudicated the issues on appeal nor has it provided the Veteran with a supplemental statement of the case (SSOC) regarding those issues.  Without an SSOC, the Board is unable to adjudicate the Veteran's claims on appeal.  As such, the claims on appeal must be remanded to allow for the completion of the development requested by the Board's April 2015 remand directives.  After the requested development has been accomplished, the RO must readjudicate the claims on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a SSOC, and provide an opportunity to respond, before the case is returned to the Board.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran a statement of the case (SOC) with respect to the issue of entitlement to an evaluation in excess of 30 percent for Meniere's disease.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue should be returned to the Board only if an adequate and timely substantive appeal is filed.
2.  The RO must contact the Veteran and request that he submit any record(s) showing the commencement and completion dates of any course of instruction his daughter attended between June 2012 and May 2013 at PIMA Medical Institute.

3.  The RO must schedule the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his depression.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  The Veteran's depression should be evaluated in accordance with VA rating criteria.

4.  The RO must schedule the Veteran for an appropriate examination to determine the current severity of his TMJ syndrome.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  The Veteran's TMJ should be evaluated in accordance with VA rating criteria.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the following issues on appeal:  (1) entitlement to a rating in excess of 30 percent for depression; (2) entitlement to a rating in excess of 10 percent for bilateral hearing loss; (3) entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) syndrome; (4) entitlement to a compensable rating for residuals of a right thumb fracture prior to December 5, 2014, and a rating in excess of 10 percent thereafter; and (5) entitlement to additional monthly compensation for a dependent child based on that child's school attendance over age 18 (from June 2012 to May 2013).  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





